       Case 3:19-cv-00089-LRH Document 7 Filed 05/16/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     7785 W. Sahara Avenue, Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     esmith@wrightlegal.net
 5   Attorneys for Appellant, Seterus, Inc.

 6                                   UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF NEVADA

 8
     IN RE:                                                     Appeal Reference #: 19-07
 9
     RONNIE C. MCKINNEY, and JOAN E.                            USDC Case No.: 3:19-cv-00089-LRH
10   MCKINNEY aka JOAN BLAKE,
11                                                              Bk. Case No.: 10-50597-BTB
                      Debtors
12      -------------------------------------------------       Appeal from the United States Bankruptcy
                                                                Court for the District of Nevada
13   SETERUS, INC.,
14                                                              STIPULATION AND ORDER TO
                      Appellant                                 CONTINUE BRIEFING SCHEDULE
15
                      v.                                        [First Request]
16
17   RONNIE C. MCKINNEY, and JOAN E.
     MCKINNEY aka JOAN BLAKE,
18
                           Appellees
19
20
              Appellant, Seterus, Inc. and Appellees, Ronnie C. McKinney and Joan E. McKinney aka
21
22   Joan Blake (collectively the “Parties”), by and through they undersigned attorneys of record,

23   hereby submit the following Stipulation and Order to continue briefing schedule.
24      1. This is the Parties’ first request for the extension after the Court issued the Minute Order
25
              (“Order”) on February 19, 2019 [ECF No. 2] and is submitted in good faith and not
26
              intended to cause any delay to the Court.
27
28


                                                            1
           Case 3:19-cv-00089-LRH Document 7 Filed 05/16/19 Page 2 of 3



           2. On April 10, 2019 this Court issued its minute order setting its briefing schedule, with
 1
 2            the opening brief due on April 24, 2019. The underlying proceeding took six days of

 3            testimony and hundreds of pages of relevant documents.
 4
           3. This appeal arises from Seterus, Inc.’s Notice of Appeal [Doc. 249] filed February 14,
 5
              2019 from the “Order Regarding Amended Motion for Contempt” [Doc. 243] and is
 6
 7            assigned Appeal Reference No. 19-07 and Case No. 3:19-cv-00089-LRH

 8         4. Seterus, Inc. also filed a Notice of Appeal [Doc. #280] arises from the “Order Granting
 9            Motion for Attorney’s Fees and Costs Against Seterus, Inc.” [Doc. #270]. That appeal is
10
              assigned Appeal Ref. No. 19-14 and Case No. 3:19-cv-00187MMD.
11
           5. On April 23, 2019, Appellant filed its motion to consolidate the two appeals. A courtesy
12
13            copy is attached as Exhibit A. Both appeals arise from the same proceeding, two

14            different motions. As both orders were rendered in the same proceeding, the matters
15            should be consolidated, thereby saving judicial resources and the parties’ time and
16
              resources. The appeal will otherwise address many of the same issues with the latter
17
              appeal based on the reasons set forth in the original appeal.
18
19         6. The parties stipulate to move the briefing schedules out until after the Court has ruled on

20            the Motion, with the parties proposing new briefing dates beginning in 3-4 weeks from
21
              today, as the court so directs.
22
           7. The opening brief in the related proceeding, Appeal Ref. #19-14 is due on May 17,
23
              2019.
24
25         8. The parties have not previously sought an extension of time for briefing.

26   ///
27
     ///
28


                                                       2
       Case 3:19-cv-00089-LRH Document 7 Filed 05/16/19 Page 3 of 3



            WHEREFORE, the parties so stipulate and agree.
 1
 2   DATED this 16th day of May, 2019.                  DATED this 16th day of May, 2019.

 3   WRIGHT, FINLAY & ZAK, LLP
 4
     /s/ Edgar C. Smith                                 /s/ Christopher P. Burk
 5   Edgar C. Smith, Esq.                               Christopher P. Burke, Esq.
     Nevada Bar No. 5506                                Nevada Bar No. 004093
 6   7785 W. Sahara Ave., Ste. 200                      702 Plumas Street
 7   Las Vegas, NV 89117                                Reno, NV 89509
     Attorneys for Appellant, Seterus, Inc.             Attorney for Appellees, Ronnie C. McKinney
 8                                                      and Joan E. McKinney aka Joan Blake
 9
10                                                                     Case No. 3:19-cv-00089-LRH
11
                                                 ORDER
12
            The Court, having considered the Stipulation of the Parties, and good cause appearing;
13
14   Ordered, the current briefing schedule is vacated, pending a ruling on the Motion to

15   Consolidate. Opening Brief in the instant appeal shall be filed and served __________,
                                                                                 June 24    2019,
16   with the Answering Brief to be filed and served ___________
                                                     July 24, 2019 and the Reply Brief to be filed
17
                 August 5 2019.
     and served ___________
18
            IT IS SO ORDERED.
19
20          Dated this ______
                        21st day of _________,
                                     May       2019

21
                                                 _________________________________________
22
                                                 HON. LARRY R. HICKS
23                                               UNITED STATES DISTRICT COURT JUDGE

24
25
26                                            EXHIBIT LOG
27    Exhibit A          Motion to Consolidate
28


                                                    3
    Case 3:19-cv-00089-LRH Document 7-1 Filed 05/16/19 Page 1 of 5




Exhibit A: Motion to Consolidate




Exhibit A: Motion to Consolidate
       Case
        Case3:19-cv-00089-LRH
             3:19-cv-00089-LRH Document
                                Document7-1
                                         5 Filed
                                            Filed04/23/19
                                                  05/16/19 Page
                                                            Page12ofof45



     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     7785 W. Sahara Avenue, Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     esmith@wrightlegal.net
 5   Attorneys for Appellant Seterus, Inc.

 6                                      UNITED STATES DISTRICT COURT
 7                                       FOR THE DISTRICT OF NEVADA

 8
     IN RE:                                                        Appeal Reference #: 19-07
 9
     RONNIE C. MCKINNEY, and JOAN E.                               District Court Case #: 3:19-cv-00089
10   MCKINNEY aka JOAN BLAKE,
11                                                                 Bk. Case No.: 10-50597-BTB
                         Debtors
12         -------------------------------------------------       Appeal from the United States Bankruptcy
                                                                   Court for the District of Nevada
13   SETERUS, INC.,
14                                                                 MOTION TO CONSOLIDATE
                         Appellant                                 APPEALS AND TO EXTEND TIME FOR
15                                                                 FILING OPENING BRIEF
                         v.
16
17   RONNIE C. MCKINNEY, and JOAN E.
     MCKINNEY aka JOAN BLAKE,
18
                              Appellees
19
20
                Appellant Seterus, Inc., by and through their attorney of record, Edgar C. Smith, Esq. of
21
22   the law offices of Wright, Finlay & Zak, LLP, moves to consolidate two related appeals from

23   orders entered by Hon. Bruce T. Beesley of the United States Bankruptcy Court, District of
24   Nevada and grant Appellant an extension of time to file the Opening Brief, based on the
25
     following:
26
     ///
27
28   ///


                                                               1
     Case
      Case3:19-cv-00089-LRH
           3:19-cv-00089-LRH Document
                              Document7-1
                                       5 Filed
                                          Filed04/23/19
                                                05/16/19 Page
                                                          Page23ofof45



                                   MOTION TO CONSOLIDATE
 1
 2       1. On February 1, 2019, the Bankruptcy Court filed the “Order Regarding Amended

 3          Motion for Contempt, Motion for Sanctions for Violation of the Automatic Stay,
 4
            Motion for Sanctions for Violation of the Discharge Injunction, Motion for Damages
 5
            for Creditor Misconduct” [Doc. #243]. Seterus timely filed its Notice of Appeal on
 6
 7          February 15, 2019. Seterus elected to have the appeal heard in the United States

 8          District Court, District of Nevada and the case has been assigned Case No. 3:19-cv-
 9          00089 [Appeal #19-07].
10
         2. On March 20, 2019, the Bankruptcy Court filed the “Order Granting Motion for
11
            Attorney Fees and Costs Against Seterus, Inc.” [Doc. #270]. Seterus timely filed its
12
13          Notice of Appeal on April 4, 2019 and the case has been assigned Case No. 3:19-cv-

14          00187, the instant case [Appeal #19-14]
15       3. Although the orders were issued on separate dates, both appeals arise out of the same
16
            underlying bankruptcy proceeding, the Debtors’ motion to seek sanctions against
17
            Appellant. The basis for the second order [Doc. #270] is found in the first [Doc.
18
19          #243] wherein the Bankruptcy Court held, inter alia, that Debtors should file a

20          separate motion for attorney’s fees. The appeals share a nearly identical procedural
21
            and factual history.
22
         4. Because these appeals are closely related, the second appeal [#19-14] should be
23
            designated as a companion case to the first, and its case no. reassigned to the first, so
24
25          that the appeals may be heard by the same district court judge.

26       5. For these reasons, Seterus, Inc. respectfully submits that a consolidation of these
27
            appeals into one district court case is appropriate. Because of the significant factual,
28


                                                  2
      Case
       Case3:19-cv-00089-LRH
            3:19-cv-00089-LRH Document
                               Document7-1
                                        5 Filed
                                           Filed04/23/19
                                                 05/16/19 Page
                                                           Page34ofof45



                procedural and legal overlap on the issues appealed, it would create efficiencies for
 1
 2              the parties, eliminate the risk of conflicting outcomes, and would create efficiencies

 3              for the parties and reduce the burden on the district court and its staff.
 4
            6. Among other things, consolidation will (i) allow each of the parties to the appeal to
 5
                file one comprehensive appeal brief rather than attempting to file separate briefs, (ii)
 6
 7              simplifies procedures for motion filing and oral argument, and (iii) reduce needless

 8              waste and duplication of effort.
 9                           MOTION TO EXTEND TIME FOR FILING BRIEFS
10
        Appellant Seterus, Inc. by and through their attorney of record, Edgar C. Smith, Esq. further
11
     moves the Court for an order vacating the current briefing schedule until after the within Motion
12
13   is ruled upon, and re-set the briefing schedule for not less than thirty (30) days from entry of the

14   order on this Motion.
15      1. No previous extensions have been requested.
16
        2. This court has the authority to issue procedural orders relating to appeals from the
17
            bankruptcy court under Fed. R. Bankr. P. 8013(b).
18
19      3. On April 10, 2019, this Court issued a briefing schedule so that Appellant’s Opening

20          Brief must be filed by April 24, 2019. This Motion is brought before the time Appellant
21
            must file its brief.
22
        4. Seterus, Inc. has filed its designation of record and statements of issue on appeal in both
23
            appellate proceedings.
24
25      5. If the court grants consolidation, a new briefing schedule should issue, as the procedural

26          posture of both appeals will be substantially changed, and Appellant’s Motions will be
27
28


                                                       3
      Case
       Case3:19-cv-00089-LRH
            3:19-cv-00089-LRH Document
                               Document7-1
                                        5 Filed
                                           Filed04/23/19
                                                 05/16/19 Page
                                                           Page45ofof45



            moot if the deadline is not changed, as the Opening Brief will be due before or near the
 1
 2          date the Court determines whether consolidation is appropriate.

 3      6. The evidentiary hearing in this case took six (6) days to complete, and involved the
 4
            testimony of numerous witnesses and two experts. The exhibits in this case cover
 5
            thousands of pages.
 6
 7      7. Because this Motion presents no novel issues of law, Seterus, Inc. requests that this Court

 8          waive the filing of a brief.
 9   This Motion is brought pursuant to Fed. R. Bankr. Proc. Rule 8018(a) and Fed. R. App. Proc.
10
     Rule 27(a).
11
12   Dated: April 23, 2019                                Wright, Finlay & Zak, LLP

13                                                        /s/ Edgar C. Smith
                                                          Edgar C. Smith, Esq.
14                                                        Nevada Bar No. 5506
15                                                        7785 W. Sahara Avenue, Suite 200
                                                          Las Vegas, Nevada 89117
16                                                        (702) 475-7964; Fax: (702) 946-1345
                                                          esmith@wrightlegal.net
17                                                        Attorney for Ocwen Loan Servicing, LLC
18
19
                                      CERTIFICATE OF SERVICE
20
21          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and

22   that I electronically served on the 23rd day of April, 2019, the foregoing MOTION TO
23
     CONSOLIDATE APPEALS AND TO EXTEND TIME FOR FILING OPENING BRIEF
24
     to all parties and counsel as identified on the Court-generated Notice of Electronic Filing.
25
26
27                                                 /s/ Tonya Sessions
                                                   An Employee of WRIGHT, FINLAY & ZAK, LLP
28


                                                      4
